Citation Nr: 9909014	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 
1996, for a grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than June 17, 
1995, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which established service connection for bilateral 
hearing loss and for tinnitus.  In that decision, the RO 
assigned a noncompensable evaluation for bilateral hearing 
loss, effective June 17, 1996, and a 10 percent evaluation 
for tinnitus, effective June 17, 1995.  The veteran timely 
appealed to the Board the effective dates assigned for his 
bilateral hearing loss and tinnitus.

In October 1998, the veteran and his representative appeared 
before the undersigned Board Member at a hearing held at the 
RO.  During the hearing, the veteran asserted entitlement to 
an increased evaluation for his service-connected bilateral 
hearing loss.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In May 1946 and in June 1962, the RO denied service 
connection for impaired hearing; the veteran was notified of 
that decision and of his appellate rights in a letter, but 
did not appeal either decision.

3.  The veteran's reopened claim for service connection for 
bilateral hearing loss was received by the RO on November 1, 
1994.  Based on evidence received during the pendency of that 
appeal, in a decision dated in June 1997, the RO established 
service connection for that disability, and assigned a 
noncompensable rating, effective June 17, 1996.

4.  The veteran's initial claim for service connection for 
tinnitus was received by the RO on November 1, 1994.  Based 
on evidence received during the pendency of that appeal, in a 
decision dated in June 1997, the RO established service 
connection for that disability, and assigned a 10 percent 
rating, effective June 17, 1995.

5.  No claim for hearing loss and/or tinnitus was pending 
prior to November 1994.


CONCLUSIONS OF LAW

1.  An effective date of November 1, 1994, for the award of 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.156, 3.400(q) (1998).

2.  An effective date of November 1, 1994, for the award of 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 5110, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991); see also 38 C.F.R. § 3.400 (1998).

In a rating decision dated in May 1946, the RO denied service 
connection for an ear condition on the ground that the 
disability was not found on the most recent examination.  
Thereafter, in June 1962, the RO denied service connection 
for hearing impairment, again because the veteran did not 
have the claimed disability.  The veteran was notified of 
each of these determinations and was provided his appellate 
rights, but did not file an appeal, and thus the May 1946 and 
June 1962 determinations are final and are not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  

On November 1, 1994, the RO received the veteran's claim for 
service connection for "hearing problems."  In a rating 
decision dated in May 1995, the RO denied service connection 
for bilateral hearing loss and tinnitus.  The veteran was 
notified of that decision, and in June 1995, his Notice of 
Disagreement (NOD) was received at the RO.  After receiving a 
statement in October 1995, in which the veteran reiterated 
his dissatisfaction with the May 1995 rating action and his 
desire to appeal it, in November 1995, the RO issued the 
veteran a Statement of the Case (SOC) with respect to these 
claims.  In December 1995, the RO received a statement from 
the veteran's representative in which he indicated the 
veteran's continued dissatisfaction with the May 1995 rating 
decision.   

In June 1996, the RO received a private medical report dated 
in May 1996 was received at the RO which the RO apparently 
interpreted as a new (informal) claim for service connection 
for bilateral hearing loss and tinnitus.  Based on that 
evidence, as well as the findings contained in two October 
1996 VA examination report, in a June 1997 rating decision, 
the RO established service connection for bilateral hearing 
loss and tinnitus.  It assigned a noncompensable evaluation 
for the bilateral hearing loss, effective June 17, 1996, and 
a 10 percent evaluation for his tinnitus, effective June 17, 
1995 (the RO noted that the date assigned was one year prior 
to the date of claim.)  

A few days before establishing service connection, however, 
in a letter dated in June 1997, the RO indicated that the 
veteran had failed to perfect his appeal of the May 1995 
denial of the veteran's claim because he had not filed a 
substantive appeal by May 18, 1996.  The RO explained, 
"[o]ur records show that you did not submit the required VA 
Form 9, therefore we must regretfully inform you that no 
further action can be taken on your appeal."  

Thus, this case turns on the question of whether the veteran 
had timely filed a substantive appeal to the May 1995 denial 
of service connection for the conditions subsequently 
granted.  If he did, then the claim filed in November 1994 
would still have been pending at the time of the RO's June 
1997 grant of service connection, warranting a grant of 
service connection back to the date of the November 1994 
claim.  If he did not timely perfect an appeal, however, the 
November 1994 claim would be extinguished, and benefits could 
only be awarded as to the date of any reopened claim. 

In this regard, the Board notes that a substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (1998).  
Further, substantive appeals are to be liberally construed.  
Id.; see Myers v. Derwinski, 1 Vet. App. 127, 129-30 (1991).

In this case, the Board acknowledges that the December 1995 
correspondence from the veteran's representative includes the 
veteran's request for copies of VA outpatient treatment 
records; however, it was indicated that such documents were 
needed to support his appeal.  Construing such statement 
liberally, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that such statement 
expressed to the RO the veteran's continuing desire to appeal 
the claim.  As such, the Board concludes that the December 
1995 statement is a timely substantive appeal to the May 1995 
rating decision.  Furthermore, as the claims for service 
connection for hearing loss and for tinnitus were still 
pending at the time of the RO's grant of service connection 
for those conditions in June 1997, the evidence supports the 
assignment of an effective date of November 1994, the date of 
the reopened claim for service connection for hearing loss, 
and the initial claim for tinnitus.

As a final matter, the Board acknowledges that in his 
statements and his October 1998 testimony at a hearing 
conducted before the undersigned Board Member, the veteran 
essentially has asserted that the effective date for service 
connection for these disabilities should be March 10, 1946, 
the date of his discharge from active duty.  In support, he 
reports that he was exposed to significant weapons-related 
acoustic trauma while serving in combat during World War II.  
However, the record presents no legal basis for a grant of 
service connection for either condition prior to November 
1994.  As noted above, this was the date of the initial claim 
for service connection for tinnitus, and there are no 
circumstances in this matter that would justify a grant of 
service connection for such condition prior to the date of 
claim (e.g., where a claim is filed within one year of 
separation from service, the effective date of an award of 
service connection is the day following discharge from 
service, see 38 C.F.R. § 3.400(b)(2)).  Furthermore, while 
earlier claims for service connection for "impaired 
hearing" (i.e., hearing loss) were filed, none of those 
claims presents a basis for an earlier effective date.  As 
noted above, the unappealed denials of the veteran's claims 
in May 1946 and June 1962 effectively extinguished the 
corresponding claims for hearing loss.  Hence, as there was 
no claim for service connection for either hearing loss or 
tinnitus pending prior to November 1, 1994, there is legal 
basis for an award of an effective date prior to November 1, 
1994.










ORDER

An effective date of November 1, 1994, for the award of 
service connection for bilateral hearing loss and for 
tinnitus is granted, subject to the controlling laws and 
regulations governing the disbursement of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


